Citation Nr: 9917516	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the right humerus.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ulnar nerve 
compression.


REPRESENTATION

Appellant represented by:	Leah Hawkins, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for residuals of an injury to 
the right humerus and service connection for right ulnar 
nerve compression.  The veteran filed a timely appeal to 
these adverse determinations.


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in December 1997, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1998 (hereinafter, the "Court") in an order dated in 
October 1998, following the filing of a joint motion for 
remand by the appellant and the Secretary of VA earlier that 
same month.  This motion was filed, and subsequently granted, 
in order to ensure compliance with a recent decision from the 
Federal Circuit Court of Appeals which was issued while the 
veteran's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

In reviewing the veteran's claims, the Board initially 
observes that, subsequent to the Board's December 1997 
decision, the veteran submitted new evidence to VA for 
consideration.  Specifically, the veteran submitted various 
VA outpatient treatment notes from the Lexington, Kentucky VA 
Medical Center (VAMC), dated from November 1996 to January 
1998, which were date-stamped as having been received by the 
RO in March 1998.  In this regard, a letter from VA to the 
veteran's representative, dated in March 1999, noted that the 
veteran was "entitled to submit additional argument and 
evidence in support of the appeal, as provided in the Court's 
order."  This letter further granted the veteran and 
additional 30 days from the date of the letter to submit any 
additional argument or evidence.  However, the letter stated 
that if the veteran wished the Board to consider newly 
submitted evidence, a waiver of the RO's initial 
consideration of such evidence pursuant to 38 C.F.R. 
§ 20.1304(c) was required.  The record does not reflect that 
this additional evidence has been considered by the RO, or 
that waiver of such consideration has been requested by the 
veteran. Therefore, the veteran's claim must be remanded to 
the RO for review of the additional evidence, and preparation 
and issuance of a Supplemental Statement of the Case (SSOC).

The Board regrets any delay associated with this REMAND, but 
notes that the mandate of 38 C.F.R. § 20.1304 is not 
optional.  Under the Board's rules of practice, "[a]ny 
pertinent evidence submitted by the appellant...which is 
accepted by the Board...must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived..."  38 C.F.R. § 20.1304.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the additional 
evidence submitted since the time of 
issuance of the latest SSOC in May 1997, 
including the recently-submitted VA 
outpatient treatment notes from the 
Lexington VAMC. The RO should then 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen his claims for service 
connection for residuals of an injury to 
the right humerus and right ulnar nerve 
compression, with due consideration being 
given to the new standards established by 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If any determination remains 
adverse to the veteran, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded the applicable time to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









